Citation Nr: 1228189	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acute psychotic episodes and marital problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2011, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for readjudication.  That action completed, it has been returned to the Board for appellate consideration.  

The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A remand is required in this case to obtain an adequate medical opinion.  The Board remanded this issue in July 2008, directing the RO/AMC to provide the Veteran with a psychiatric examination.  It directed that the examiner should assign a psychiatric diagnosis for each psychiatric disorder currently suffered by the Veteran and state whether it is at least as likely as not that the disorder first manifested in service and had remained continuous since service or whether the disorder was etiologically linked to the period of active service.  The Board directed that the examiner should state whether previously noted marital discord was still present and, if so, whether marital discord is a symptom of a diagnosed disorder or represents a separate diagnosis under DSM-IV.  The Board also directed that the examiner must provide complete rationales for all conclusions reached.  

In March 2009, the Veteran underwent a VA mental disorders examination.  Following examination and testing, the examiner provided the following expert opinion:  "PTSD (GAF=65) is at least as likely as not caused by or a result of an in-service event.  Psychotic Disorder (GAF=50) is not caused by or a result of an in-service event or illness."  He then provided a two sentence statement under a heading for a rationale for the opinion.  The first sentence was "[d]iagnosis, medical opinion and rationale are based on DSM-IV guidelines, the Veteran's C-File, and the current exam."  In the second sentence he discussed only the Veteran's PTSD, symptoms of PTSD, and that the Veteran had experienced an in-service stressor. 

In an April 2009 deferred rating decision, the RO acknowledged that the July 2008 Remand required an opinion as to the relationship between the Veteran's psychotic disorder not otherwise specified  and the Veteran's in-service treatment of an acute psychotic disorder.  It also acknowledged that the Board requested that the examiner state whether "marital discord" previously noted is still present, and, if so, whether marital discord is a symptom of a diagnosed disorder or represents a separate diagnosis.  

A May 2009 addendum authored by the same examiner who authored the March 2009 examination report follows.  The examiner stated "Psychotic Disorder NOS is at least as likely as not caused by or a result of an in-service illness."  Under a heading for a rationale for the opinion, he stated as follows: "Medical Opinion and rationale are based on the Veteran's C-File and the examination conducted on 03/04/09.  The Veteran's current psychotic disorder appears to be at least as likely as not the same that he experienced during his military service."  

Neither the addendum nor the original report mention the question involving marital discord.  More problematic is that the statements listed as a rationale are the same for opposite conclusions but there is no explanation as to why the examiner arrived at his conclusions.  Moreover, what is labeled as a rationale does not comply with the explanations of such by the United States Court of Appeals for Veterans Claims (Veterans Court).  

A rationale can also be described as an analysis, and is required for a medical opinion to be adequate for the purposes of determining whether service connection is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[n]ot only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Here the language labeled as a rationale is not such an analysis; it is a reference of the sources of the facts and data.  

In providing guidance for evaluating medical opinions, the Veterans Court has explained that expert testimony is generally received where it is based on sufficient facts or data, is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case  Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  Significantly, the Veterans Court stated as follows:  

That the medical expert is suitably qualified and sufficiently informed are threshold considerations; most of the probative value of a medical opinion comes from its reasoning. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.  

Id. at 304.

In both the March and May 2009 opinions, the examiner provided only conclusions and a reference to where he obtained the facts of the case - the claims file and the examination.  Reference to the claims file and examination in this manner is not an expression of the reasoning supporting the opinion as explained in Nieves-Rodriguez.  Because there is no adequate medical opinion as to whether the Veteran's psychotic disorder is related to his active service, the Board is without sufficient evidence to decide this issue.  Furthermore, VA's duty to obtain an adequate opinion has not been met.  Finally, the lack of an adequate opinion means that there has not been compliance with the Board's July 2008 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Another remand is therefore necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records pertaining to psychiatric disability should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA examination by a mental health professional, other than the mental health professional who examined him in March 2009 and authored the March 2009 opinion and May 2009 addendum, if possible.  The claims file and a copy of this Remand should be made available to the examiner, the examiner should review the claims file and the complete text of this Remand in conjunction with the examination and the examiner is asked to annotate his or her report as to whether the claims file and Remand were reviewed.   The examiner is asked to complete the following.  

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychosis, diagnosed in previous VA examinations and treatment notes, had onset during his active service.  A complete rationale is required for any conclusion reached.  The examiner should refer to the Board's discussion in the body of this Remand as to what is meant by a rationale.  In the rationale, the examiner is asked to discuss the in-service acute psychotic episode and its relation to the Veteran's currently diagnosed psychosis.

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychosis, diagnosed in previous VA examinations and treatment notes, has undergone a permanent increase in severity beyond its natural progression due to his service-connected PTSD.  A complete rationale is required for any conclusion reached.  The examiner should refer to the Board's discussion in the body of this Remand as to what is meant by a rationale.  

(c)  The examiner should state whether "marital discord" previously noted is still present, and, if so, whether marital discord is a symptom of a diagnosed disorder or represents a separate diagnosis under DSM-IV.  If the examiner determines that marital discord is a separately diagnosed disorder and present during the course of the Veteran's claim and appeal, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such separately diagnosed disorder had onset during his active service, is etiologically related to his active service, or was caused by or has undergone a permanent increase in severity beyond its natural progression due to his service-connected PTSD.  

3.  After ensuring that the above development is completed and adequate, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

